The appellant petitions for a rehearing because, as it claims,
this court in its opinion gave no consideration to the provisions
of section 4916, R.L. 1935. The statute in question was
considered but because it refers solely to a will executed
without the Territory and the will in the case at bar was
admittedly executed within the Territory, section 4916, supra, is
not germane to any of the issues in this appeal and nothing that
is said in Estate of Lufkin, 32 Haw. 826, can justify any
different conclusion.
  The petition for rehearing is denied.